Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “setting a region in which a stretch flange crack has been estimated to be likely to occur… as a stretch flange crack region” which renders the claim indefinite because it is unclear if a previous estimation is required for the setting step to be performed.  Further, it is unclear if a setting step needs to occur if an estimation has not occurred or the estimation results in no regions being likely to have stretch flange crack.  For the purposes of examination, the setting step is interpreted as being conditional upon an estimation occurring and if no estimation has occurred then the setting step does not have patentable weight.  It is recommended that claim 1 be written to recite the steps of the process for estimating, setting, heating and cooling the stretch flange crack region as separate claim elements to make clear what steps are necessary in the claimed invention, e.g., estimating whether a stretch flange crack is likely to occur in an outer portion of the metal sheet when the single metal sheet is press formed through the press processing; setting a region in which the stretch flange crack is likely to occur as a stretch flange crack region; heating a portion of the stretch flange crack region including a portion of an end surface and an area in the vicinity of the end surface; and cooling the portion of the stretch flange crack region. Claims 3, 4 and 7 depend from claim 1 and fail to clarify the indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0144560 A1 to Yamano.
Regarding claims 1 and 3, Yamano teaches a method for manufacturing a press formed product (Fig. 33) comprising: 
applying press processing including stretch flange forming to a single metal sheet B obtained by shearing one sheet material to manufacture a press formed product (Fig. 33; Paras. [0208]-[0210]; a press processing including stretch flange forming is applied to the blank B, which is a steel sheet). 
The remaining steps of claims 1 and 3 are directed to setting a region “in which a stretch flange crack has been estimated to be likely to occur… as a stretch flange crack region,” and, then heating and cooling the stretch flange crack region.  As discussed above in the 112 rejection, these steps are interpreted as being conditional upon an estimation being performed because of the language “has been estimated.”   It is noted that when the condition is not present, the setting a stretch flange crack region step and heating and cooling steps are interpreted as not having patentable weight.  This condition is not present in Yamano as there is no region that is estimated to have a stretch flange crack likely to occur, and thus the setting of the stretch flange crack region, heating, and cooling steps are interpreted as not having patentable weight in this context.
Regarding claim 4, Yamano teaches the method for manufacturing a press formed product according to claim 1 (Fig. 3), wherein the metal sheet is a steel sheet having tensile strength of 440 MPa or more (Para. [0210]; the tensile strength of the sheet is 590 MPa).
Regarding claim 7, Yamano teaches the method for manufacturing a press formed product according to claim 3 (Fig. 3), wherein the metal sheet is a steel sheet having tensile strength of 440 MPa or more (Para. [0210]; the tensile strength of the sheet is 590 MPa).    

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  As discussed above in the 112 rejection, the claim language still is unclear about whether the setting step is required to be performed if no estimation has been done.  The claims as currently written appear to only require applying press processing if no estimation has been performed because the setting step requires an estimation of whether stretch flange cracks are likely to occur to set the stretch flange crack region and then the subsequent steps rely on the stretch flange crack region that was set in the setting step. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725